DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Preliminary Amendment
Acknowledgment is made of applicant’s preliminary amendment, filed 06 May 2022.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending.  Of these, claims 1, 9 and 15 are independent.


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 15-20, in the reply filed on 06 May 2022 is acknowledged.  Therefore, claims 9-14 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Specification/Claim Informality Objections
In claim 1, line 11, “erase verification” should be --the erase verification-- (see its antecedent in line 10).  Appropriate correction is required.

In claim 15, lines 6-7, “each respectively connected to one of the memory strings, the bit lines being connected to one memory string in each string unit” should be --each respectively connected to one of the memory strings in each string unit-- (for clarity; see a similar limitation in claim 1).  Appropriate correction is required.

In claim 17, the comma after “wherein” should be deleted.  Appropriate correction is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
--ERASE VERIFICATION ON MEMORY STRINGS IN A MEMORY BLOCK--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 8-9, it appears that the limitation “perform an erasing operation on of the plurality of memory cell transistors in the memory block” includes a typographical error (e.g., missing a word/ phrase between “on” and “of” underlined above);  however, it is unclear in the claim what is the missing word/ phrase intended in the above limitation (e.g., --on one of--, --on all of--, etc.).
Claim 15 in lines 9-10 recites substantially a same erroneous limitation identified above, thus is rejected for the same reason above for claim 1.
Claims 2-8 and 16-20 respectively depend from claims 1 and 15, thus are rejected for the same reason above for claim 1.

Further, in claim 17, it is unclear in the claims whether “only one bit line group” is referring to one of “a plurality of bit line groups” in parent claim 15 or different therefrom.
Further, in claim 19, it is unclear in the claims whether “one set” and “another set” are referring to “one set” and “another set”, respectively, in parent claim 18 or different therefrom, and whether it is somehow related to one and anther of “a plurality of bit lines groups” in parent claim 15 or different therefrom.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0141043 A1 (“LEE '043”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, LEE '043 discloses a semiconductor memory device, comprising: 
a memory block (e.g., 110MB in Figs. 2D, 3, 4 and 6) that includes a plurality of string units (e.g., DSLGroups in Fig. 6, and also applied to Figs. 2D, 3 and 4) including memory strings (e.g., ST’s in Figs. 2C, 2D, 3, 4 and 6) comprising memory cell transistors connected in series (e.g., C’s in Fig. 2C); 
a plurality of word lines (e.g., including WL’s in Figs. 2C, 2D, 3, 4 and 6), memory cell transistors in a same row of each of the memory strings being connected to a respective word line in the plurality of word lines (e.g., memory cell transistors in a same WL row of each ST in Fig. 2C); 
a plurality of bit lines (e.g., BL’s in Figs. 2D, 3, 4 and 6) each respectively connected to one of the memory strings in each string unit (e.g., each BL in Fig. 6 is connected to one ST in each DSLGroup, and also applied to Figs. 2D, 3 and 4), the plurality of bit lines being divided into a plurality of bit line groups (e.g., into the BLe and BLo groups in Fig. 4; also, into the Top BLs and Bottom BLs groups in Fig. 3; also, those groupings applied to Figs. 2D and 6); and 
a control circuit configured to perform an erasing operation on of the plurality of memory cell transistors in the memory block (e.g., an erase operation on one or more memory cell transistors in 110BM in Figs. 2D, 3, 4 and 6), 
wherein when an erase verification of the erasing operation is performed on a memory cell transistor (e.g., with reference to paragraph [0038] “the erase loop includes an erase operation and a verification operation” and paragraphs [0044] and [0089]), the control circuit is configured to execute erase verification on only a subset of memory strings in each string unit of the memory block (e.g., with reference to paragraph [0057] “when the operation circuits 120 to 140 perform the erase operation on the memory strings connected to the even bit lines BLe” and “when the operation circuits 120 to 140 perform the erase operation on the memory strings connected to the odd bit lines BLo”, thus erasing/ verifying a subset of ST’s in each DSLGroup associated with the BLe or BLo group in Fig. 4; also, with reference to paragraph [0046] “perform the erase operation on the memory strings in a bit line group (for example, Top BLs and Bottom BLs) basis”, thus erasing/ verifying a subset of ST’s in each DSLGroup associated with the Top BLs or Bottom BLs group in Fig. 3).

Regarding claim 2, LEE '043 discloses the semiconductor memory device according to claim 1, wherein the subset of memory strings in each string unit is connected to a different bit line group in the plurality of bit line groups (e.g., in Fig. 3, the subset of ST’s in each DSLGroup is connected to a different one of the Top BLs and Bottom BLs groups; also, in Fig. 4, the subset of ST’s in each DSLGroup is connected to a different one of the Odd BL and Even BL groups).
	
Regarding claim 3, LEE '043 discloses the semiconductor memory device according to claim 1, wherein the control circuit is configured to execute the erase verification using only one bit line group per string unit (e.g., only the Odd BL or Even BL group in Fig. 4 for each DSLGroup, with reference to paragraph [0057] highlighted above; also, only the Top BLs or Bottom BLs group in Fig. 3 for each DSLGroup, with reference to paragraph [0046] highlighted above; also, with reference to paragraph [0038] “the erase loop includes an erase operation and a verification operation” and paragraphs [0044] and [0089]).

Regarding claim 5, LEE '043 discloses the semiconductor memory device according to claim 1, wherein the control circuit is configured to separately execute erase verification for even-numbered word lines and for odd-numbered word lines (e.g., with reference to WLGroupD and WLGroupS in Fig. 8, associated with even columns and odd columns along a BL in Figs. 2C, 2D, 3, 4 and 6 and paragraph [0082]-[0083] “when the operation circuits 120 to 140 perform the erase operation on the memory cells included in group WLGroupS” and “when the operation circuits 120 to 140 perform the erase operation on the memory cells included in group WLGroupD”, thus separately erasing/ verifying WLGroupD and WLGroupS; also, with reference to paragraph [0038] “the erase loop includes an erase operation and a verification operation” and paragraphs [0044] and [0089]).

Regarding claim 6, LEE '043 discloses the semiconductor memory device according to claim 1, wherein the bit lines in the same bit line group are adjacent to another bit line in the same bit line group (e.g., the bit lines in the Top BLs group in Fig. 3 are adjacent to each other, and similarly in the Bottom BLs group).

Regarding claim 7, LEE '043 discloses the semiconductor memory device according to claim 1, wherein the bit lines in the same bit line group include bit lines that are not adjacent to any other bit line in the same bit line group (e.g., the bit lines in the Odd BL group in Fig. 4 are not adjacent to each other, and similarly in the Even BL group).

Regarding claim 8, LEE '043 discloses the semiconductor memory device according to claim 1, wherein the memory cell transistors are NAND flash-type memory cell transistors (e.g., with reference to Fig. 2C).

--------------------
Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0225415 A1 (“LEE '415”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 15, LEE '415discloses a semiconductor memory device, comprising: 
a memory block (e.g., Fig. 5; also, Fig. 3) that includes a plurality of string units (e.g., in Fig. 5, including one string unit associated with ST1’s along the I-I’ direction, another string unit associated with ST2’s along the I-I’ direction, etc., thus GR1 includes two string units; also, in Fig. 3) including memory strings (e.g., including ST1’s, ST2’s, etc. in Fig. 5; also, in Fig. 3) comprising memory cell transistors connected in series (e.g., with reference to ST in Fig. 2); 
a plurality of word lines (e.g., with reference to WL’s in Fig. 2), memory cell transistors in a same row of each of the memory strings being connected to a respective word line in the plurality of word lines (e.g., memory cell transistors in a same WL row of each ST in Fig. 2); 
a plurality of bit lines (e.g., BL’s in Fig. 5; also, in Fig. 3) each respectively connected to one of the memory strings, the bit lines being connected to one memory string in each string unit (e.g., each BL in Fig. 5 is connected to one ST in each string unit; also, in Fig. 3) and being divided into a plurality of bit line groups (e.g., an even BL group and an odd BL group, with reference to BLe and BLo in Fig. 2); and 
a control circuit configured to perform an erasing operation on of the plurality of memory cell transistors in the memory block (e.g., Fig. 6; also, Fig. 4), 
wherein when an erase verification is performed on the memory cell transistors (e.g., 612, 613 in Fig. 6; also, 412 in Fig. 4), the control circuit is configured to simultaneously execute the erase verification on memory cell transistors in two or more string units among the plurality of string units in the memory block (e.g., with reference to paragraph [0062] “For example, in the erase-verifying of the memory cells (612), the memory cells included in a first string group GR1 (see FIG. 5) may be simultaneously verified”, thus simultaneously erase-verifying the two string units associated with GR1 in Fig. 5; also, with reference to 412 in Fig. 4, thus simultaneously erase-verifying all the string units in Fig. 3).

Regarding claim 20, LEE '415discloses the semiconductor memory device according to claim 15, wherein the memory cell transistors are NAND flash-type memory cell transistors (e.g., with reference to Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225415 A1 (“LEE '415”) in view of US 2016/0141043 A1 (“LEE '043”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 16, LEE '415 discloses the semiconductor memory device according to claim 15, but does not disclose that the control circuit is configured to separately execute erase verification for even-numbered word lines and for odd-numbered word lines.
LEE '043 suggests, for a 3D NAND flash memory configuration (e.g., Figs. 2C, 2D, 3, 4 and 6, similar to that of LEE '415), separately executing erase verification for even-numbered word lines and for odd-numbered word lines (e.g., with reference to WLGroupD and WLGroupS in Fig. 8, associated with even columns and odd columns along a BL in Figs. 2C, 2D, 3, 4 and 6 and paragraph [0082]-[0083] “when the operation circuits 120 to 140 perform the erase operation on the memory cells included in group WLGroupS” and “when the operation circuits 120 to 140 perform the erase operation on the memory cells included in group WLGroupD”, thus separately erasing/ verifying WLGroupD and WLGroupS; also, with reference to paragraph [0038] “the erase loop includes an erase operation and a verification operation” and paragraphs [0044] and [0089]), as well as separately executing erase verification for other smaller units of a memory block (e.g., with reference to Figs. 3-7), thus enabling erase/ verification selectivity/ granularity and improving lifetime and electrical characteristics in a high density high capacity memory array configuration (e.g., with reference to paragraphs [0006], [0017], [0044] and [0089]).
Therefore, in view of the above suggestion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to separately execute erase verification for even-numbered word lines and for odd-numbered word lines, as well as separately execute other smaller units of a memory block (as suggested in LEE '043), thus enabling erase/ verification selectivity/ granularity and improving lifetime and electrical characteristics in a high density high capacity memory array configuration (e.g., with reference to paragraphs [0006], [0017], [0044] and [0089] of LEE '043).

Regarding claim 17, LEE '415, as modified above, discloses the semiconductor memory device according to claim 16, wherein the control circuit is configured to execute the erase verification using only one bit line group per string unit (e.g., with reference to Figs. 3 and 4 of LEE '043, as applied to LEE '0415, in the above combination; i.e., only the Odd BL or Even BL group in Fig. 4 for each DSLGroup in Fig. 6, with reference to paragraph [0057] of LEE '043, or only the Top BLs or Bottom BLs group in Fig. 3 for each DSLGroup in Fig. 6, with reference to paragraph [0046] of LEE '043; also, with reference to paragraph [0038] “the erase loop includes an erase operation and a verification operation” and paragraphs [0044] and [0089] of LEE '043).


Allowable Subject Matter
Claims 4 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and base claim 1, including:  a sense amplifier connected to the plurality of bit lines, wherein the sense amplifier is configured to execute a verification preparation process including a charging process at a start of the erase verification, and to omit the verification preparation process when switching from one string unit to another string unit to be verified after the start of the erase verification.

Regarding claim 18 (and its dependent claim 19), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and intervening claims 17 and 16 and base claim 15, including:  a sense amplifier connected to the plurality of bit lines, wherein the sense amplifier is configured to execute a verification preparation process including a charging process at a start of the erase verification, and to omit the verification preparation process when switching from one set of memory strings to another set of memory strings to be verified.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824